The Court:
The judgment from which this appeal is taken was entered on the 31st day of December, 1879, and the notice of appeal was not served and filed until the 11th day of June, 1880. As the appeal was not taken within sixty days after the rendition of the judgment, the exception to the decision on the *581ground that it is not supported by the evidence can not be reviewed on this appeal, which is from the judgment alone.
We think that the findings support the judgment, and that is all that we are called upon to decide upon this record.
Judgment affirmed.